Name: 86/47/EEC: Council Decision of 3 March 1986 establishing arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other
 Type: Decision
 Subject Matter: distributive trades;  Europe;  executive power and public service
 Date Published: 1986-03-05

 Avis juridique important|31986D004786/47/EEC: Council Decision of 3 March 1986 establishing arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other Official Journal L 063 , 05/03/1986 P. 0095 - 0183COUNCIL DECISION of 3 March 1986 establishing arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other (86/47/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof,Having regard to the draft Decision submitted by the Commission,Whereas the Act of Accession of Spain and Portugal provides for adjustments and transitional measures to apply to trade between those Member States on the one hand and certain third countries on the other;Whereas it is necessary to lay down special provisions for the implementation by the Kingdom of Spain and the Portuguese Republic as from 1 March 1986 of the trade arrangements established by acts adopted pursuant to Articles 131 to 135 of the EEC Treaty for the benefit of the overseas countries and territories (OCT);Whereas for the time being such special provisions should be applicable only until 31 December 1986, taking account of the arrangements in force in the ACP States;Whereas quantitative restrictions which may be applied by the Kingdom of Spain or the Portuguese Republic vis-Ã -vis third countries in respect of products listed in Annex II to the Treaty are covered by general provisions adopted by the Council applying to all third countries;Whereas the Commission should therefore lay down implementing provisions in respect of these measures;Whereas the Canary Islands, Ceuta and Melilla are not part of the customs territory of the Community and in principle autonomous acts on acts adopted under agreement of Community institutions concerning the common commercial policy and relating directly to the import or export of goods do not apply to the Canary Islands, Ceuta and Melilla;Whereas Article 7 of Protocol N 2 to the Act of Accession concerning the Canary Islands, Ceuta and Melilla provides, however, that customs duties, charges having equivalent effect and trade arrangements applying to imports into the Canary Islands, Ceuta and Melilla of goods coming from a third country may not be less favourable than those applied by the Community in accordance with its international commitments or preferential arrangements vis-Ã -vis such third country, provided the third country in question accords imports from the Canary Islands, Ceuta and Melilla the same treatment as it accords those from the Community;Whereas provisions should therefore be adopted for implementation of the trade arrangements applicable to imports into the Canary Islands, Ceuta and Melilla of products originating in the OCT,HAS DECIDED AS FOLLOWS:Article 1From 1 March to 31 December 1986 the Kingdom of Spain and the Portuguese Republic shall apply the same arrangements to imports originating in the OCT as are applied by the other Member States of the Community, having regard to the specific provisions set out in the Annex hereto.Article 2This Decision shall take effect on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 March 1986.Done at Brussels, 3 March 1986.For the CouncilThe PresidentW. F. van EEKELENANNEX Provisions applicable to imports into Spain and Portugal of products originating in the overseas countries and territories (OCT)CHAPTER IPROVISIONS APPLICABLE TO SPAINSection IGeneral arrangementsArticle 11. From 1 March 1986, the Kingdom of Spain shall apply to imports of products originating in the overseas countries and territories (OCT), other than those listed in Annex I, the same customs duties as it applies to like products from the Community as constituted on 31 December 1985.2. In particular, the Kingdom of Spain shall gradually dismantle customs duties on imports originating in the OCT in accordance with the following timetable:- on 1 March 1986 each duty shall be reduced to 90 % of the basic duty,- on 1 January 1987 each duty shall be reduced to 77,5 % of the basic duty,- on 1 January 1988 each duty shall be reduced to 62,5 % of the basic duty,- on 1 January 1989 each duty shall be reduced to 47,5 % of the basic duty,- on 1 January 1990 each duty shall be reduced to 35 % of the basic duty,- on 1 January 1991 each duty shall be reduced to 22,5 % of the basic duty,- on 1 January 1992 each duty shall be reduced to 10 % of the basic duty.The final 10 % reduction shall be made on 1 January 1993.3. For the purposes of applying the duties calculated in accordance with paragraph 2 they shall be rounded down to one decimal place.Article 21. The basic duty for each product to which the successive reductions provided for in Article 1 (2) shall be applied shall be the duty actually applied by the Kingdom of Spain vis-Ã -vis the Community on 1 January 1985.2. By way of derogation from paragraph 1:- in the case of products listed in Annex I, the basic duty shall be the duty applied by the Kingdom of Spain vis-Ã -vis the OCT on 1 January 1985,- in the case of the following products the basic duties shall be those indicated:>TABLE>Article 3Should the Kingdom of Spain suspend customs duties on imports from the Community as constituted on 31 December 1985 or reduce them more rapidly than envisaged unde the timetable laid down, it shall also suspend or reduce by the same percentage the customs duties applying to like products originating in the OCT, other than products listed in Annex I.Article 41. The Kingdom of Spain shall apply quantitative import restrictions:- until 31 December 1988 for the products listed inAnnex II,- until 31 December 1989 for the products listed inAnnex III.Until 31 December 1989 the Kingdom of Spain may also apply quantitative import restrictions to products listed in Annex IV, provided it applies similar measures vis-Ã -vis non-preferential third countries.2. The restrictions referred to in paragraph 1 shall take the form of global quotas open to all OCT.3. The initial quotas are indicated in Annex II, Annex III or Annex IV, respectively.The quotas listed in Annexes II and IV and quota Nos 1-5 and 10-14 in Annex III shall be gradually increased at the beginning of each year by 25 % in the case of value quotas and 20 % in the case of volume quotas. Each successive increase shall be added to the quota and the following increase calculated on the basis of the total thus obtained.Quota Nos 6-9 in Annex III shall be increased by:- 13 % in the first year,- 18 % in the second year,- 20 % in the third year,- 20 % in the fourth year.4. Where it is found that Spanish imports of a product listed in Annex II, Annex III or Annex IV have been less than 90 % of the quota level in two consecutive years, imports of that product originating in the OCT shall be liberalized at the beginning of the year following the two years in question provided the product concerned is at that time liberalized vis-Ã -vis the Community as constituted on 31 December 1985.Should the Kingdom of Spain liberalize imports from the Community as constituted on 31 December 1985 of a product listed in Annex II or Annex III, or increas a quota applicable to the Community as constituted on 31 December 1985 by more than the minimum percentage indicated in paragraph 3, it shall also liberalize imports of that product from the OCT, or increase the global quota proportionately.5. The Kingdom of Spain shall administer the quotas referred to in paragraph 1 in accordance with the same rules and administrative practices it applies to imports of products originating in the Community as constituted on 31 December 1985.Article 5For products covered by Regulation (EEC) N 3033/80 and originating in the OCT, the Kingdom of Spain:- as from 1 March 1986, shall gradually dismantle the customs duties constituting the fixed component of the charge in accordance with the timetable indicated in Article 1 (2), starting from the basic duties indicated in Annex V,- in respect of the variable component of the charge, shall apply the preferential rates in full as from 1 March 1986.Section IIProducts listed in Annex II to the Treaty establishing the European Economic CommunityArticle 61. For products listed in Annex II to the Treaty establishing the European Economic Community, starting on 1 March 1986 and subject to the special provisions laid down below, the Kingdom of Spain shall apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable:- on 1 March 1986 the difference shall be reduced to 90,9 % of the initial difference,- on 1 January 1987 the difference shall be reduced to 81,8 % of the initial difference,- on 1 January 1988 the difference shall be reduced to 72,7 % of the initial difference,- on 1 January 1989 the difference shall be reduced to 63,6 % of the initial difference,- on 1 January 1990 the difference shall be reduced to 54,5 % of the initial difference,- on 1 January 1991 the difference shall be reduced to 45,4 % of the initial difference,- on 1 January 1992 the difference shall be reduced to 36,3 % of the initial difference,- on 1 January 1993 the difference shall be reduced to 27,2 % of the initial difference,- on 1 January 1994 the difference shall be reduced to 18,1 % of the initial difference,- on 1 January 1995 the difference shall be reduced to 9,0 % of the initial difference.The Kingdom of Spain shall apply the preferential rates in full as from 1 January 1996.However, the following products originating in the OCT may be imported into Spain duty-free as from 1 March 1986.>TABLE>2. The Kingdom of Spain shall postpone implementation of the preferential arrangements for olive oil, oil seeds and oleaginous fruit falling within Regulation N 136/66/EEC, and for products derived therefrom, until 31 December 1990.3. The Kingdom of Spain shall postpone implementation of the preferential arrangements for fruit and vegetables falling within Regulation (EEC) N 1035/72 until 31 December 1989.4. Starting on 1 March 1986, the Kingdom of Spain shall apply to fishery products falling within headings or subheadings 03.01, 03.02, 03.03, 05.15 A, 16.04, 16.05 and 23.01 B of the Common Customs Tariff a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable:- on 1 March 1986 the difference shall be reduced to 87,5 % of the initial difference,- on 1 January 1987 the difference shall be reduced to 75,0 % of the initial difference,- on 1 January 1988 the difference shall be reduced to 62,5 % of the initial difference,- on 1 January 1989 the difference shall be reduced to 50,0 % of the initial difference,- on 1 January 1990 the difference shall be reduced to 37,5 % of the initial difference,- on 1 January 1991 the difference shall be reduced to 25,0 % of the initial difference,- on 1 January 1992 the difference shall be reduced to 12,5 % of the initial difference.The Kingdom of Spain shall apply the preferential rates in full as from 1 January 1993.However, for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff, starting on 1 March 1986 the Kingdom of Spain shall apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the timetable laid down in paragraph 1.5. For the purposes of paragraphs 1 and 4, the basic duty shall be that defined in Article 2 (1). However, the basic duty for domestic rabbits falling within subheading 01.06 A of the Common Customs Tariff shall be 6,5 %.Article 7The Kingdom of Spain shall apply as from 1 March 1986 the non-tariff benefits, and in particular the levy reductions, accorded by the Community to products originating in the OCT.Article 81. The Kingdom of Spain may apply quantitative restrictions to imports of products originating in the OCT:(a) until 31 December 1989 in respect of the products listed in Annex VI;(b) until 31 December 1995 in respect of the products listed in Annex VII;(c) in respect of products subject under Article 81 of the Act of Accession to the supplementary mechanism applicable to imports into Spain from the Community as constituted on 31 December 1985, other than products falling within Regulation (EEC) N 1035/72.2. Until 31 December 1990, the Kingdom of Spain shall apply quantitative restrictions to imports of products originating in the OCT and referred to:- in Article 1 (2) (a) of Regulation N 136/66/EEC, other than soya beans falling within subheading ex 12.01 B of the Common Customs Tariff,- in Article 1 (2) (b) of Regulation N 136/66/EEC, other than products falling within subheadings 15.17 B II and 23.04 B of the Common Customs Tariff.3. Until 31 December 1992, the Kingdom of Spain may retain quantitative restrictions on imports originating in the OCT of products listed in Annex VIII, in accordance with the arrangements to be determined.4. The Commission shall determine the rules for implementation of the measures referred to in paragraphs 1 to 3 in accordance with the arrangements established by the Council.Article 91. In the case of products which are not subject on1 March 1986 to a common organization of the market, the preferential arrangements concerning the elimination of charges having equivalent effect to customs duties and the abolition of quantitative restrictions and measures having equivalent effect shall not apply to such charges, restrictions or measures where they form an integral part of a national organization of the market in Spain at the time of accession.These provisions shall apply only until a common organization of the market is established for such products or until 31 December 1995, whichever is the earlier, and only in so far as is strictly necessary to ensure the functioning of the national organization.2. By way of derogation from paragraph 1, the Kingdom of Spain may retain quantitative restrictions on imports of bananas falling within subheading 08.01 B of theCommon Customs Tariff and originating in the OCT, until a common organization of the market is established for such products, and in so far as is strictly necessary to ensure the functioning of the national organization.Section IIICanary Islands and Ceuta and MelillaArticle 101. Without prejudice to the following provisions, the arrangements for trade between the Canary Islands and Ceuta and Melilla on the one hand and the OCT on the other shall be the same as those for trade between the Community and the OCT provided the OCT accord products originating in the Canary Islands and Ceuta and Melilla the same treatment they accord those from the Community.2. Customs duties applied by the Canary Islands and Ceuta and Melilla to products other than those listed in Annex II to the Treaty establishing the European Economic Community and the charge known as 'arbitrio insular - tarifa general' existing in the Canary Islands shall be gradually dismantled in respect of products originating in the OCT starting on 1 March 1986 and in accordance with the timetable and arrangements indicated in Articles 1, 2 and 3.3. Customs duties applied by the Canary Islands and Ceuta and Melilla to products listed in Annex II to the Treaty establishing the European Economic Community and originating in the OCT shall be aligned progressively on the preferential duties applied by the Community in respect of such products, subject to the proviso that those territories may accord more favourable treatment to such products than the Community does.In no case shall duties be dismantled at a faster rate or otherwise than is laid down in Articles 1, 2 and 3.4. The charge known as 'arbitrio insular - tarifa especial' in the Canary Islands shall be abolished in respect of products originating in the OCT as from 1 March 1986.However, the said charge may be retained in respect of imports of the products listed in Annex IX at 90 % of therate therein indicated, provided the lower rate is applied uniformly to all imports of the products in question originating in all OCT. The charge shall be abolished when it is abolished vis-Ã -vis the Community.The said charge may at no time be higher than the Spanish customs tariff as amended with a view to the phasing in of the Common Customs Tariff.CHAPTER IIPROVISIONS APPLICABLE TO PORTUGALSection IGeneral arrangementsArticle 111. The Portuguese Republic shall abolish customs duties on imports of products originating in the OCT as from 1 March 1986.2. By way of derogation from paragraph 1, the Portuguese Republic shall gradually dismantle customs duties on imports originating in the OCT of the products listed in Annex X in accordance with the following timetable:- on 1 March 1986 each duty shall be reduced to 90 % of the basic duty,- on 1 January 1987 each duty shall be reduced to 80 % of the basic duty,- on 1 January 1988 each duty shall be reduced to 65 % of the basic duty,- on 1 January 1989 each duty shall be reduced to 50 % of the basic duty,- on 1 January 1990 each duty shall be reduced to 40 % of the basic duty,- on 1 January 1991 each duty shall be reduced to 30 % of the basic duty,- the final two 15 % reductions shall be made on 1 January 1992 and 1 January 1993.3. For the purpose of applying the duties calculated in accordance with paragraph 1 they shall be rounded down to one decimal place.Article 121. The basic duty for each product to which the successive reductions provided for in Article 11 (2) shall be applied shall be the duty actually applied by the Portuguese Republic vis-Ã -vis the OCT on 1 January 1985.2. By way of derogation from paragraph 1, the Portuguese Republic shall dismantle customs duties on the products listed in Annex XI starting from the basic duties indicated in that Annex, provided the said duties are higher than the duties actually applied by the Portuguese Republic vis-Ã -vis the OCT on 1 January 1985.Article 13Should the Portuguese Republic suspend customs duties on imports from the Community as constituted on 31 December 1985 or reduce them more rapidly than envisaged in the timetable laid down, it shall also suspend or reduce by the same percentage the customs duties applying to like products originating in the OCT, other than products listed in Annex X (B).Article 141. Charges having equivalent effect to customs duties applied by the Portuguese Republic to imports originating in the OCT shall be abolished on 1 March 1986.2. The following charges applied by the Portuguese Republic to trade with the OCT shall be dismantled in accordance with the timetable indicated:(a) the 0,4 % ad valorem charge applied:- to goods imported temporarily,- to reimported goods (other than containers),- to goods imported under inward processing arrangements allowing drawback of duties paid on the import goods following export of the products obtained,shall be:- reduced to 0,2 % on 1 January 1987, and- abolished on 1 January 1988;b) the 0,9 ad valorem charge applied to goods imported for home use shall be:- reduced to 0,6 % on 1 January 1989,- reduced to 0,3 % on 1 January 1990, and- abolished on 1 January 1991.Article 151. As of 1 March 1986, the Portuguese Republic shall abolish customs duties of a fiscal nature or the fiscal component of customs duties existing at that date on imports from the OCT.2. In the case of the products listed in Annex XII, the customs duties of a fiscal nature or fiscal component of customs duties applied by the Portuguese Republic shall be eliminated in accordance with the timetable laid down in Article 11 (2).3. Should the Portuguese Republic use the option open to it under Article 196 (3) of the Act of Accession of replacing a customs duty of a fiscal nature or fiscal component of a customs duty by an internal charge, such component as is not covered by that internal charge shall represent the basic duty to which the successive reductions shall be applied. It shall be dismantled in trade with the OCT in accordance with the timetable laid down in Article 11 (2).Article 16Until 31 December 1987, the Portuguese Republic shall retain quantitative restrictions on imports from the OCT of motor vehicles subject to the special arrangements agreed between the Community and the Portuguese Republic in accordance with Protocol N 18 to the Act of Accession.Article 17For the products covered by Regulation (EEC) N 3033/80 and originating in the OCT, the Portuguese Republic:- as from 1 March 1986, shall dismantle the customs duty constituting the fixed component of the charge in accordance with the timetable indicated in Article 11 (2), starting from the basic duty indicated in Annex XIII,- in respect of the variable component of the charge, shall apply the preferential rates provided for in the Agreement as from the date in the first year of the second stage of the transitional arrangements on which the second-stage rules come into force in respect of the commodities whose marketing year starts the latest.Section IIProducts listed in Annex II to the Treaty establishing the European Economic CommunityArticle 181. For products listed in Annex II to the Treaty establishing the European Economic Community, starting on 1 March 1986 and subject to the special provisions laid down below, the Portuguese Republic shall apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable:- on 1 March 1986 the difference shall be reduced to 90,9 % of the initial difference,- on 1 January 1987 the difference shall be reduced to 81,8 % of the initial difference,- on 1 January 1988 the difference shall be reduced to 72,7 % of the initial difference,- on 1 January 1989 the difference shall be reduced to 63,6 % of the initial difference,- on 1 January 1990 the difference shall be reduced to 54,5 % of the initial difference,- on 1 January 1991 the difference shall be reduced to 45,4 % of the initial difference,- on 1 January 1992 the difference shall be reduced to 36,3 % of the initial difference,- on 1 January 1993 the difference shall be reduced to 27,2 % of the initial difference,- on 1 January 1994 the difference shall be reduced to 18,1 % of the initial difference,- on 1 January 1995 the difference shall be reduced to 9,0 % of the initial difference.The Portuguese Republic shall apply the preferential rates in full as from 1 January 1996.2. The Portuguese Republic shall postpone implementation of the preferential arrangements for olive oil, oil seeds and oleaginous fruits falling within Regulation N 136/66/EEC, and for products derived therefrom, until 31 December 1990.3. The Portuguese Republic shall postpone implementation of the preferential arrangements for products covered by the following Regulations until the beginning of the second stage as defined in Article 260 of the Act of Accession:- Regulation (EEC) N 804/68 on the common organization of the market in milk and milk products,- Regulation (EEC) N 805/68 on the common organization of the market in beef and veal,- Regulation (EEC) N 1035/72 on the common organization of the market in fruit and vegetables,- Regulation (EEC) N 2727/75 on the common organization of the market in cereals,- Regulation (EEC) N 2759/75 on the common organization of the market in pigmeat,- Regulation (EEC) N 2771/75 on the common organization of the market in eggs,- Regulation (EEC) N 2777/75 on the common organization of the market in poultrymeat,- Regulation (EEC) N 1418/76 on the common organization of the market in rice,- Regulation (EEC) N 337/79 on the common organization of the market in wine.Glucose and lactose falling within Regulation (EEC) N 2730/75 and ovalbumin falling within Regulation (EEC) N 2783/75 shall be subject to the transitional arrangements applying to the corresponding agricultural products.4. Starting on 1 March 1986, the Portuguese Republic shall apply to fishery products falling within headings or subheadings 03.01, 03.02, 03.03, 05.15 A, 16.04, 16.05 and 23.01 B of the Common Customs Tariff a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable:- on 1 March 1986 the difference shall be reduced to 87,5 % of the initial difference,- on 1 January 1987 the difference shall be reduced to 75,0 % of the initial difference,- on 1 January 1988 the difference shall be reduced to 62,5 % of the initial difference,- on 1 January 1989 the difference shall be reduced to 50,0 % of the initial difference,- on 1 January 1990 the difference shall be reduced to 37,5 % of the initial difference,- on 1 January 1991 the difference shall be reduced to 25,0 % of the initial difference,- on 1 January 1992 the difference shall be reduced to 12,5 % of the initial difference.The Portuguese Republic shall apply the preferential rates in full as from 1 January 1993.However, for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff, starting on 1 March 1986 the Portuguese Republic shall apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the timetable laid down in paragraph 1.5. For the purposes of paragraphs 1 and 4 the basic duty shall be that defined in Article 12 (1).Article 19The Portuguese Republic shall postpone until the beginning of the second stage as defined in Article 260 of the Act of Accession the application of the non-tariff benefits, and in particular the levy reductions, accorded by the Community to products originating in the OCT.Article 201. Until 31 December 1992, the Portuguese Republic may apply quantitative restrictions to imports of the products listed in Annex XIV originating in the OCT.2. Until 31 December 1995, the Portuguese Republic may retain quantitative restrictions for imports of the products listed in Annex XV and originating in the OCT.3. Until 31 December 1990, the Portuguese Republic shall apply quantitative restrictions to imports originating in the OCT of oil seeds, oleaginous fruits, flour from which the oil has not been extracted and all vegetable oils other than olive oil, intended for human consumption on the Portuguese domestic market.4. Until 31 December 1992, the Portuguese Republic may retain quantitative restrictions for the products listed in Annex XVI and originating in the OCT.5. The Commission shall determine the rules for implementation of the measures referred to in paragraphs 1 to 4 in accordance with the arrangements established by the Council.Article 21In the case of products which are not subject on 1 March 1986 to a common organization of the market, the preferential arrangements concerning the elimination ofcharges having equivalent effect to customs duties and theabolition of quantitative restrictions and measures having equivalent effect shall not apply to such charges, restrictions or measures where they form an integral part of a national organization of the market in Portugal at the time of accession.These provisions shall apply only until a common organization of the market is established for such products or until 31 December 1995, whichever is the earlier, and only in so far as is strictly necessary to ensure the functioning of the national organization.ANNEX I List provided for in Article 1 (1) >TABLE>ANNEX II List provided for in Article 4 (1), first indent >TABLE>ANNEX III List provided for in Article 4 (1), second indent >TABLE>ANNEX IV List provided for in Article 4 (2) second indent >TABLE>ANNEXE V List provided for in Article 5 >TABLE>ANNEX VI List provided for in Article 8 (1) (a) >TABLE>ANNEX VII List provided for in Article 8 (1) (b) >TABLE>ANNEX VIII List provided for in Article 8 (3) >TABLE>ANNEX IX List provided for in Article 10 (4) >TABLE>ANNEX X List provided for in Article 11 (2) A. Sensitive products vis-Ã -vis the Community, as presently constituted >TABLE>B. Products considered sensitive vis-Ã -vis OCT >TABLE>ANNEX XI List provided for in Article 12 (2) >TABLE>ANNEX XII List provided for in Article 15 (2) >TABLE>ANNEX XIIIList provided for in Article 17 >TABLE>ANNEX XIV >TABLE>ANNEX XV List provided for in Article 20 (2) >TABLE>ANNEX XVI List provided for in Article 20 (4) >TABLE>